DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any combination  of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1,2, are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US3211253) in view of CN103733251 (hereinafter ‘251) and Sanborn (US6220388).
With respect to claim 1 Gonzales discloses a sound absorption panel having a panel structure including a stack of multiple adhesively joined, wherein 
A felt like fiber material (11) and a honeycomb (12) material as part of the panel structure are joined with an adhesive (resin), a portion where a fiber in the felt like fiber material near the wall forming the cell of the honeycomb material and the adhesive are integrated and solidified forms a composite structure thereby reinforcing h cell of the honeycomb material (see column 2).
Gonzales does not disclose a water soluble adhesive.

It would have been obvious to use a water soluble adhesive so as to provide an adhesive that require only inexpensive water as the solvent.
Gonzales in view of ‘251 discloses the invention as claimed except wherein a tip of a wall forming a cell of the honeycomb material is deeply forced into the felt like fiber material.
Sanborn discloses the provision of such a penetration of a honeycomb structure into the fiber structure of an acoustic panel (see figure 2).
It would have been obvious to one of ordinary skill in the art to combine the disclosure of the tip penetration of Sanborn with the panel of Gonzales to enhance the surface contact and structural integration of the material with one another thus enhancing the adhesion.
With respect to claim 2 Gonzales as modified discloses both the product and the method of forming the panel including he steps of joining (see teachings of resin in Gonzales and the water soluble adhesive of ‘251) the pressing for penetration as shown in the formation of Sanborn and the integration and solidification as taught by the adhesive being allowed to join the structures as taught by Gonzales. 
2. claims 3-5,17-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US3211253) in view of CN103733251 (hereinafter ‘251) and Sanborn (US6220388) as applied to claims 1 and 2 above and in further view of Roach (US10876479).
With respect to claim 3 Gonzales as modified disclose the invention as claimed except for expressly a perforated plate as part of the panel and the presence of the plate in such a way as to prevent the scattering of the fibers near a surface. Sanborn discloses air permeability between fibers as
the fibers are a bulk absorber. 
Roach discloses the use of a perforated plate as an outer layer in conjunction with a fibrous layer and a honeycomb layer in the formation of an acoustic panel.

With respect to claim 4 Gonzales as modified by ‘251, Sanborn  and Roach further discloses the method steps of forming the device, including the spreading of adhesive and attaching the layers. 
With respect to claim 5 Gonzales as modified by ‘251, Sanborn  and Roach further discloses a sound absorption panel having a structure wherein a honeycomb material (12 in Sanborn), a felt like fiber material (20 in Sanborn) and a perforated plate (130 in figure 5 of Roach) are joined in this order with a water soluble adhesive (see ‘251), and wherein the adhesive for joining the felt-like fiber material and the perforated plate extends over an entire surface of the felt-like fiber (see the manner in which the resin adhesive of Gonzales is applied)  material exposed at a hole portion of the perforated plate to fix a fiber near the surface, thereby preventing scattering of the fiber while air permeability is provided buy the presence of a gap between fibers.
With respect to claims 17,18, and 23 as expanded metal and punched metal plates are
known manners of forming metal plates with open air sections the selection of these known material would have been obvious.
With respect to claim 21 the provision of selecting fiber length and hole size such that the perforated plate would prevent the escape of the fibers would have been an obvious matter, such teachings are known in the art of muffler design in o called glass pack mufflers. This would have been obvious to one of ordinary skill as grazing air is known to draw out fibers which are not retained in a gaseous flow path.
3. Claims 6,22,25 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US3211253) in view of CN103733251 (hereinafter ‘251), Sanborn (US6220388) and Roach .
Gonzales as modified discloses the invention as claimed, except for the use of a dipping process to apply the adhesive. 
Ichihashi discloses (column 1 lines 50-65) discloses the sue of a dipping process for adhesive application.
It would have been obvious to use a dipping process as it allows for the simultaneous application of the adhesive to the whole surface.
With respect to claim 22 the provision of selecting fiber length and hole size such that the perforated plate would prevent the escape of the fibers would have been an obvious matter, such teachings are known in the art of muffler design in o called glass pack mufflers. This would have been obvious to one of ordinary skill as grazing air is known to draw out fibers which are not retained in a gaseous flow path.
With respect to claim 25 as expanded metal and punched metal plates are
known manners of forming metal plates with open air sections the selection of these known material would have been obvious.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837